Title: 29th.
From: Adams, John Quincy
To: 


       It is a most unhappy Circumstance, for a Man to be very ambitious, without those Qualities which are necessary to insure him Success in his Attempts. Such is my Situation, 
         
          If it be a Sin to covet Honour
          I am the most offending Soul alive.
         
         But I have not the faculty of convincing the persons that compose the small Circle in which I move, that my deserts are equal to my pretentions and disappointment must naturally follow. I often wish I had just Ambition enough to serve as a Stimulus to my Emulation, and just Vanity enough to be gratified with small Distinctions. But I cannot help despising a fellow of such a Character. I esteem a Man who will grasp at all, even if he cannot keep his hold, but one who in the fifth or sixth Station can be content, whilst he has an equal Chance of obtaining the first must be despicable. May that Spirit, which inspires my Breast never be bent into an evil Course; and above all may Envy never find a corner of my Heart to lurk in!
       These Lines have been suggested by an Event which happened this Day: If any one should read them except myself; I request he would not consider them as a proof, of my intolerable Vanity and self-conceit; but that he would think my heart is sometimes so full, that it spontaneously dictates to my hand Sentiments, which many would endeavour to conceal, with the utmost Care, and for which I must at Times condemn myself.
       I went with Sever, passed the Evening, and supped, at Mr. Gerry’s. Mrs. Gerry was not at home, Mrs. and Miss Thompson were there, and a Coll: Glover, a very curious sort of a Man. Miss Thompson, has a very Innocent Countenance, is pretty, and sensible of it, like all other fine Women.
      